        Case 3:17-cv-08185-SMB Document 64 Filed 11/28/18 Page 1 of 2



 1   Georgia A. Staton, Bar #004863
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-1700
     Fax: (602) 200-7854
 4   gstaton@jshfirm.com
 5   Attorneys for Defendants Mohave County,
     Arizona; Mohave County Sheriff Douglas
 6   Schuster and Cynthia Schuster; Jordan T.
     Selmanson and Ashley N. Selmanson;
 7   Richard Schiller and Kathleen Schiller
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF ARIZONA
10
     Ryan Andrew Krause, individually and on              NO. 3:17-cv-08185-PCT-JJT
11   behalf of all statutory beneficiaries of Drey
     Krause, deceased,                                    NOTICE OF SERVICE OF
12                                                        DEFENDANTS’ EIGHTH
                                             Plaintiff,   SUPPLEMENTAL RESPONSES
13                                                        TO MANDATORY INITIAL
                   v.                                     DISCOVERY PILOT PROJECT
14                                                        REQUESTS
     Mohave County, Arizona; Mohave County
15   Sheriff Douglas Schuster and Cynthia
     Schuster; Jordan T. Selmanson; Ashley N.
16   Selmanson; Richard Schiller; Kathleen
     Schiller,
17
                                         Defendants.
18
19
                   Defendants, by and through counsel undersigned, hereby give notice that on
20
     November 27, 2018 they served their Eighth Supplemental Responses to Mandatory
21
     Initial Discovery Pilot Project Requests via U.S. Mail to Plaintiff c/o Mark N. Goodman,
22
     Esq., Goodman Law Firm, P.O. Box 249, Prescott, Arizona 86302.
23
24
25
26
27
28
     7203229.1
        Case 3:17-cv-08185-SMB Document 64 Filed 11/28/18 Page 2 of 2



 1                DATED this 28th day of November 2018.
 2                                          JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                          By/s/Ravi V. Patel
                                               Georgia A. Staton
 5                                             Ravi V. Patel
                                               40 North Central Avenue, Suite 2700
 6                                             Phoenix, Arizona 85004
                                               Attorneys for Defendants Mohave County,
 7                                             Arizona; Mohave County Sheriff Douglas
                                               Schuster and Cynthia Schuster; Jordan T.
 8                                             Selmanson and Ashley N. Selmanson;
                                               Richard Schiller and Kathleen Schiller
 9
10                            CERTIFICATE OF SERVICE
11                I hereby certify that on this 28th day of November 2018, I caused the
12   foregoing document to be filed electronically with the Clerk of Court through the
13   CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF
14   system.
15
     /s/ Martin Lucero
16
17
18
19
20
21
22
23
24
25
26
27
28
     7203229.1                                2
